Exhibit 10.1.

EXECUTION VERSION

PURCHASE AGREEMENT AND AMENDMENT TO LETTER AGREEMENT

This PURCHASE AGREEMENT AND AMENDMENT TO LETTER AGREEMENT (this “Agreement”) is
made and entered into as of August 5, 2010 by and among AEP Industries Inc., a
Delaware corporation (the “Company”), KSA Capital Management, LLC, a Delaware
limited liability company acting as investment manager or adviser to Sellers (as
defined below) (“KSA Capital”), Daniel D. Khoshaba, managing member of KSA
Capital (“Mr. Khoshaba”), KSA Capital, LLC, a Delaware limited liability company
(“KSA Capital, LLC”), and KSA Capital Partners, LP, a Delaware limited
partnership, and KSA Capital Fund, Ltd. an exempted company incorporated and
existing under the laws of the Cayman Islands (together, “Sellers”).

WHEREAS, Sellers directly own shares of the issued and outstanding common stock,
par value $0.01 per share, of the Company (“Company Shares”); and

WHEREAS, Sellers desire to sell, and the Company desires to purchase, free and
clear of any and all Liens (as defined herein) an aggregate of 400,476 Company
Shares with an aggregate purchase price as set forth herein; and

WHEREAS, the Company, Mr. Khoshaba, KSA Capital, KSA Capital, LLC and the
Sellers have previously entered into that certain Letter Agreement, dated
February 12, 2010 (the “Letter Agreement”), pursuant to which, among other
things, the Company agreed to appoint Mr. Khoshaba as a director of the Company;
and

WHEREAS, the Company, Mr. Khoshaba, KSA Capital, KSA Capital, LLC and the
Sellers wish to amend the Letter Agreement in certain respects as set forth
herein.

NOW, THEREFORE, in consideration of the foregoing premises and the covenants,
agreements and representations and warranties contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I

PURCHASE AND SALE; CLOSING

Section 1.1 Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, Sellers agree to sell, convey, assign, transfer and deliver to
the Company, and the Company agrees to purchase from Sellers, 400,476 Company
Shares (the “Purchased Shares”), free and clear of any and all mortgages,
pledges, encumbrances, liens, security interests, options, charges, claims,
deeds of trust, deeds to secure debt, title retention agreements, rights of
first refusal or offer, limitations on voting rights, proxies, voting
agreements, limitations on transfer or other agreements or claims of any kind or
nature whatsoever (collectively, “Liens”).

Section 1.2 Purchase Price. Upon the terms and subject to the conditions of this
Agreement, in consideration of the aforesaid sale, conveyance, assignment,
transfer and delivery to the Company of the Purchased Shares, the Company shall
pay to Sellers (i) an aggregate of $10,916,625.25, representing the number of
Company Shares at prices per share set forth on Schedule A hereto, and
(ii) $8,009.52, which represents the Sellers’ aggregate brokerage commission
costs associated with purchasing such shares (the “Costs”).

Section 1.3 Expenses. Except as expressly set forth in this Agreement, all fees
and expenses incurred by a party hereto in connection with the matters
contemplated by this Agreement shall be borne by the party incurring such fee or
expense, including without limitation the fees and expenses of any investment
banks, attorneys, accountants or other experts or advisors retained by such
party.

Section 1.4 Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at 10:00 a.m., local time, on
August 9, 2010 at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four
Times Square, New York, New York, 10036, or at such other place, date or time as
the parties may agree in writing (the “Closing Date”); provided that the
Company’s obligations to consummate the transactions contemplated by this
Agreement shall be conditioned on (a) no condition existing on the Closing Date
which would prevent the Company from drawing funds under the Amended and
Restated Loan and Security Agreement with Wells Fargo Bank N.A., successor to
Wachovia Bank N.A, as a lender thereunder and as agent for the lenders
thereunder, which was last amended and restated on October 30, 2008, as amended
or otherwise modified through the date hereof, and (b) no injunction or other
order, judgment, law, regulation, decree or ruling or other legal restraint or
prohibition having been issued, enacted or promulgated by a court or other
governmental authority of competent jurisdiction that would have the effect of
prohibiting or preventing the consummation of the transactions contemplated
hereunder.

 

2



--------------------------------------------------------------------------------

Section 1.5 Closing Deliveries.

(a) At the Closing, in accordance with Section 1.2, the Company shall deliver or
cause to be delivered to Sellers the following:

(i) on the Closing Date, a cash amount equal to the sum of $10,916,625 and
$8,009.52, by wire transfer of immediately available funds to such account(s) as
KSA Capital, on behalf of Sellers, has specified in writing prior to the Closing
Date; and

(b) At the Closing, Sellers shall deliver or cause to be delivered to the
Company the following:

(i) certificates representing the Purchased Shares, duly and validly endorsed or
accompanied by stock powers duly and validly executed in blank or appropriate
evidence that the Purchased Shares have been transferred to an account of the
Company and in each case sufficient to convey to the Company good, valid and
marketable title in and to such Purchased Shares, free and clear of any and all
Liens; and

(ii) a letter, signed by Mr. Khoshaba, stating that he is resigning from the
Board of Directors of the Company (the “Board”) effective as of the Closing
Date.

ARTICLE II

COVENANTS

Section 2.1 Standstill; Continuation of Letter Agreement Provisions.

(a) During the period beginning on the date hereof and ending on the date of the
Company’s 2011 Annual Meeting of Stockholders, or any adjournment or
postponement thereof (the “2011 Annual Meeting”), none of Sellers, KSA Capital,
Mr. Khoshaba or any of their Affiliates shall acquire, offer or propose to
acquire, or agree to acquire, directly or indirectly, by purchase or otherwise,
(i) additional Voting Securities (as defined in Section 5.3 of this Agreement),
or (ii) direct or indirect rights or options to acquire (through purchase,
exchange, conversion or otherwise) additional Voting Securities.

(b) Notwithstanding Mr. Khoshaba’s resignation from the Board, the provisions of
Paragraphs 4, 5 and 9 of the Letter Agreement related to KSA Capital,
Mr. Khoshaba, KSA Capital, LLC, the Sellers and their Affiliates shall continue
to apply to KSA Capital, Mr. Khoshaba, the Sellers, KSA Capital, LLC, and their
Affiliates and to be in full force and effect through the date of the 2011
Annual Meeting, as if Mr. Khoshaba were one of the Company’s nominees for
director at the 2011 Annual Meeting and continued to serve on the Board through
the date that is one day after the date of the 2011 Annual Meeting.

 

3



--------------------------------------------------------------------------------

Section 2.2 Public Announcement; Public Filings.

(a) Upon execution of this Agreement, the Company shall issue a press release
(in substantially the form attached hereto as Exhibit A). No party hereto nor
any of its respective Affiliates shall issue any press release or make any
public statement relating to the transactions contemplated hereby that is
inconsistent with, or are otherwise contrary to, the statements in the press
release.

(b) Promptly following the date hereof, KSA Capital will cause to be filed with
the Securities and Exchange Commission an amendment to its Schedule 13D relating
to the Company, as amended through July 28, 2010, disclosing entry into this
Agreement. Prior to filing of the amendment, KSA Capital will provide the
Company and its counsel a reasonable opportunity to review and comment upon such
amendment. Promptly after the date of this Agreement, Sellers, KSA Capital, KSA
Capital, LLC and Mr. Khoshaba will file any reports required to be filed, which
have not previously been filed, under Section 16(b) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder.

Section 2.3 Confidentiality. Sellers, KSA Capital, KSA Capital, LLC and
Mr. Khoshaba shall not disclose and shall maintain the confidentiality of (and
shall cause their respective Affiliates, directors, officers and employees to
not disclose and to maintain the confidentiality of) any non-public information
which relates to the business, legal or financial affairs of the Company (the
“Confidential Information”). Sellers, KSA Capital, KSA Capital, LLC and
Mr. Khoshaba shall use at least the same degree of care to safeguard and to
prevent the disclosure, publication or dissemination of the Confidential
Information as they respectively employ to avoid unauthorized disclosure,
publication or dissemination of their own information of a similar nature, but
in no case less than reasonable care. Promptly after the date of this Agreement,
Sellers, KSA Capital, KSA Capital, LLC and Mr. Khoshaba will promptly return to
the Company, or destroy, all hard copies of the Confidential Information and
permanently erase or delete all electronic copies of the Confidential
Information in their or any of their Affiliate’s possession or control (and,
upon the request of the Company, shall certify to the Company that such
Confidential Information has either been returned or destroyed, erased or
deleted, as the case may be). In the event that a Seller, KSA Capital, KSA
Capital, LLC or Mr. Khoshaba (or any Affiliate, director, officer or employee)
is requested or required (by oral question, interrogatory, request for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information, Sellers, KSA Capital, KSA
Capital, LLC or Mr. Khoshaba shall (a) notify the Company promptly so that the
Company may seek a protective order or other appropriate remedy and
(b) cooperate with the Company in any effort the Company undertakes to obtain a
protective order or other remedy. In the event that no

 

4



--------------------------------------------------------------------------------

such protective order or other remedy is obtained, the applicable party shall
disclose to the Person compelling disclosure only that portion of the
Confidential Information which such party is advised by counsel is legally
required and shall exercise reasonable efforts to obtain reliable assurance that
confidential treatment is accorded the Confidential Information so disclosed.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF

SELLERS, KSA CAPITAL, KSA CAPITAL, LLC AND MR. KHOSHABA

Each of Sellers, KSA Capital, KSA Capital, LLC and Mr. Khoshaba hereby makes,
jointly and severally with respect to each other such party, the following
representations and warranties to the Company:

Section 3.1 Existence; Authority. Each of Sellers, KSA Capital, LLC and KSA
Capital is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization. Each of Sellers, KSA Capital, KSA
Capital, LLC and Mr. Khoshaba has all requisite competence, power and authority
to execute and deliver this Agreement, to perform its or his obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby and has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby.

Section 3.2 Enforceability. This Agreement has been duly and validly executed
and delivered by each of Sellers, KSA Capital, KSA Capital, LLC and Mr. Khoshaba
and, assuming due and valid authorization, execution and delivery by the
Company, this Agreement constitutes, a legal, valid and binding obligation of
each of Sellers, KSA Capital, KSA Capital, LLC and Mr. Khoshaba, as applicable,
enforceable against each such Person in accordance with its terms, except as
such enforceability may be affected by bankruptcy, insolvency, moratorium and
other similar laws relating to or affecting creditors’ rights generally and
general equitable principles.

Section 3.3 Ownership. Each Seller is the sole record and beneficial owner of
the Purchased Shares set forth opposite its name on Schedule B hereto, free and
clear of any and all Liens. Each Seller has full power and authority to transfer
full legal ownership of its respective Purchased Shares to the Company, and no
Seller is required to obtain the approval of any Person or governmental agency
or organization to effect the sale of the Purchased Shares. The entire direct or
indirect beneficial ownership of Sellers, KSA Capital, KSA Capital, LLC and
Mr. Khoshaba or any of their respective Affiliates in the Company is 1,355,743
Company Shares, prior to giving effect to the sale of the Purchased Shares.

Section 3.4 Purchased Shares. The number of Shares and prices per Shares set
forth on Schedule A hereto accurately reflect the number of Shares and

 

5



--------------------------------------------------------------------------------

purchase price per Share that the Sellers paid for the Purchased Shares. The
Costs represent brokerage commissions paid by the Seller in connection with
purchasing the Purchased Shares.

Section 3.5 Good Title Conveyed. The stock certificates and stock powers
executed and delivered by Sellers at the Closing or book entry transfer
instructions given by Sellers will be valid and binding obligations of Sellers,
enforceable in accordance with their respective terms, and effectively vest in
the Company good, valid and marketable title to all Purchased Shares, free and
clear of any and all Liens.

Section 3.6 Absence of Litigation. There is no suit, action, investigation or
proceeding pending or, to the knowledge of any Seller, KSA Capital, KSA Capital,
LLC or Mr. Khoshaba, threatened against such party that could impair the ability
of any of Sellers, KSA Capital, KSA Capital, LLC or Mr. Khoshaba to perform its
obligations hereunder or to consummate the transactions contemplated hereby.

Section 3.7 Other Acknowledgments.

(a) Each of Sellers, KSA Capital, KSA Capital, LLC and Mr. Khoshaba hereby
represents and acknowledges that it or he is a sophisticated investor and that
it or he knows that the Company may have provided such Person with material
Confidential Information, or refrained from providing such Person with material
Confidential Information, concerning the Company and its condition (financial
and otherwise), results of operations, businesses, properties, plans and
prospects and that such information could be material to Sellers’ decision to
sell the Purchased Shares or otherwise materially adverse to Sellers’ interests.
Each of Sellers, KSA Capital, KSA Capital, LLC and Mr. Khoshaba acknowledges and
agrees that the Company shall have no obligation to disclose to it or him any
such information and hereby waives and releases, to the fullest extent permitted
by law, any and all claims and causes of action it has or may have against the
Company and its Affiliates, officers, directors, employees, agents and
representatives based upon, relating to or arising out of the disclosure or
nondisclosure of such information or the sale of the Purchased Shares hereunder.

(b) Each of Sellers, KSA Capital, KSA Capital, LLC and Mr. Khoshaba further
represents that it or he has adequate information concerning the business and
financial condition of the Company to make an informed decision regarding the
sale of the Purchased Shares and has, independently and without reliance upon
the Company, made its or his own analysis and decision to sell the Purchased
Shares. With respect to legal, tax, accounting, financial and other
considerations involved in the transactions contemplated by this Agreement,
including the sale of the Purchased Shares, none of Sellers, KSA Capital, KSA
Capital, LLC or Mr. Khoshaba is relying on the Company (or any agent or
representative thereof). Each of Sellers, KSA Capital, KSA Capital, LLC and
Mr. Khoshaba has carefully considered and, to the extent it or he believes such
discussion necessary, discussed with professional legal, tax, accounting,
financial and other advisors the suitability of the transactions contemplated by
this Agreement, including the sale of the Purchased Shares. Each of Sellers, KSA
Capital, KSA Capital,

 

6



--------------------------------------------------------------------------------

LLC and Mr. Khoshaba acknowledges that neither the Company nor any of its
directors, officers, subsidiaries or Affiliates has made or makes any
representations or warranties, whether express or implied, of any kind except as
expressly set forth in this Agreement.

(c) Sellers, KSA Capital, KSA Capital, LLC and Mr. Khoshaba are “accredited
investors” as defined in Rule 501 promulgated under the Securities Act. The sale
of the Purchased Shares by Sellers (i) was privately negotiated in an
independent transaction and (ii) does not violate any rules or regulations
applicable to Sellers.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company makes the following representations and warranties Sellers:

Section 4.1 Existence; Authority. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Company has all requisite corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby and has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby.

Section 4.2 Enforceability. This Agreement has been duly and validly executed
and delivered by the Company and, assuming due and valid authorization,
execution and delivery by Sellers, KSA Capital, KSA Capital, LLC and
Mr. Khoshaba, as applicable, this Agreement constitutes a legal, valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, except as such enforceability may be affected by bankruptcy, insolvency,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and general equitable principles.

Section 4.3 Absence of Litigation. There is no suit, action, investigation or
proceeding pending or, to the knowledge of the Company, threatened against such
party that could impair the ability of the Company to perform its obligations
hereunder or to consummate the transactions contemplated hereby.

Section 4.4 Section 16 Matters. The Board has adopted a resolution to exempt the
purchase and sale of the Purchased Shares, as contemplated hereby, from
Section 16(b) of the Exchange Act by virtue of Rule 16b-3(e) thereunder.

 

7



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

Section 5.1 Survival. Each of the representations, warranties, covenants, and
agreements in this Agreement or pursuant hereto shall survive the Closing.
Notwithstanding any knowledge of facts determined or determinable by any party
by investigation, each party shall have the right to fully rely on the
representations, warranties, covenants and agreements of the other parties
contained in this Agreement or in any other documents or papers delivered in
connection herewith. Each representation, warranty, covenant and agreement of
the parties contained in this Agreement is independent of each other
representation, warranty, covenant and agreement. Except as expressly set forth
in this Agreement, no party has made any representation warranty, covenant or
agreement.

Section 5.2 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given if so given) by hand delivery, cable, telecopy or
mail (registered or certified, postage prepaid, return receipt requested) to the
respective parties hereto addressed as follows:

If to the Company:

AEP Industries Inc.

125 Phillips Avenue

South Hackensack, New Jersey 07606

Attn: Paul Feeney

Fax: (201) 807-6801

With a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Richard J. Grossman

         Sal Guerrera

Fax: (212) 735-2000

If to any Seller, KSA Capital, KSA Capital, LLC or Mr. Khoshaba:

KSA Capital Management, LLC

4 Essex Avenue, 4th Floor

Bernardsville, NJ 07924

Attn: Daniel D. Khoshaba

Phone: (908) 766-3331

Fax: (908) 766-4738

 

8



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Seward & Kissel LLP

One Battery Park Plaza

New York, NY 10004

Attn: David R. Mullé, Esq.

Phone: (212) 574-1200

Fax: (212) 480-8421

Section 5.3 Certain Definitions. As used in this Agreement, (a) the term
“Affiliate” shall have the meaning set forth in Rule 12b-2 under the Exchange
Act and shall include Persons who become Affiliates of any Person subsequent to
the date hereof; (b) the term “Voting Securities” shall mean the Company Shares
and any other securities of the Company entitled to vote in the election of
directors, or securities convertible into, or exercisable or exchangeable for,
securities of the Company entitled to vote in the election of directors, whether
or not subject to the passage of time or other contingencies; (c) the Company,
KSA Capital, KSA Capital, LLC, Mr. Khoshaba and each Seller will be referred to
herein individually as a “party” and collectively as “parties;” and (d) the term
“Person” shall be interpreted broadly to include, among others, any individual,
general or limited partnership, corporation, limited liability or unlimited
liability company, joint venture, estate, trust, group, association or other
entity of any kind or structure

Section 5.4 Specific Performance. The Company, on the one hand, and Sellers, KSA
Capital, KSA Capital, LLC and Mr. Khoshaba, on the other hand, acknowledge and
agree that the other would be irreparably injured by a breach of this Agreement
and that money damages are an inadequate remedy for an actual or threatened
breach of this Agreement. Accordingly, the parties agree to the granting of
specific performance of this Agreement and injunctive or other equitable relief
as a remedy for any such breach or threatened breach, without proof of actual
damages, and further agree to waive any requirement for the securing or posting
of any bond in connection with any such remedy. Such remedy shall not be deemed
to be the exclusive remedy for a breach of this Agreement, but shall be in
addition to all other remedies available at law or equity.

Section 5.5 Third Parties. This Agreement is solely for the benefit of the
parties hereto and is not enforceable by any other Person.

Section 5.6 No Waiver. Any waiver by any party hereto of a breach of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Agreement. The failure of a party hereto to insist upon strict adherence to
any term of this Agreement on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.

 

9



--------------------------------------------------------------------------------

Section 5.7 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties hereto further agree to replace such invalid or unenforceable provision
of this Agreement with a valid and enforceable provision that will achieve, to
the extent possible, the purposes of such invalid or unenforceable provision.

Section 5.8 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns; provided, that, this Agreement (and any of the rights, interests or
obligations of any party hereunder) may not be assigned by any party without the
prior written consent of the other parties hereto, such consent not to be
unreasonably withheld. Any purported assignment of a party’s rights under this
Agreement in violation of the preceding sentence shall be null and void.

Section 5.9 Entire Agreement; Amendments. This Agreement (including any
Schedules and Exhibits hereto) and the Letter Agreement constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof and, this Agreement and the Letter Agreement, as amended by this
Agreement, supersede all other prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof and,
except as expressly set forth herein, is not intended to confer upon any Person
other than the parties hereto any rights or remedies hereunder. This Agreement
may be amended only by a written instrument duly executed by the parties hereto
or their respective permitted successors or assigns.

Section 5.10 Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 5.11 Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, without
giving effect to choice of law principles thereof that would cause the
application of the laws of any other jurisdiction.

Section 5.12 Submission to Jurisdiction. Each of the parties irrevocably submits
to the exclusive jurisdiction and service and venue in any federal or state
court sitting in the State of Delaware for the purposes of any action, suit or
proceeding arising out of or with respect to this Agreement. Each of the parties
irrevocably and unconditionally waives any objections to the laying of venue of
any action, suit or proceeding relating to this Agreement in any federal or
state court sitting in the State of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
THE RIGHT TO A TRIAL BY JURY.

 

10



--------------------------------------------------------------------------------

Section 5.13 Counterparts; Facsimile. This Agreement may be executed by the
parties hereto in separate counterparts (including by fax, .jpeg, .tiff and
.pdf), each of which when so executed shall be an original, but all such
counterparts shall together constitute one and the same instrument.

Section 5.14 Further Assurances. Upon the terms and subject to the conditions of
this Agreement, each of the parties hereto agrees to execute such additional
documents, to use commercially reasonable efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, and to assist and cooperate with
the other parties in doing, all things necessary, proper or advisable to
consummate or make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement.

Section 5.15 Interpretation. Each of the parties hereto acknowledges that it has
been represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each party hereto and its counsel
cooperated and participated in the drafting and preparation of this Agreement,
and any and all drafts relating thereto exchanged among the parties shall be
deemed the work product of all of the parties and may not be construed against
any party by reason of its drafting or preparation. Accordingly, any rule of law
or any legal decision that would require interpretation of any ambiguities in
this Agreement against any party hereto that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties, and any
controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

AEP INDUSTRIES INC. By:  

/s/ Paul M. Feeney

  Name:   Paul M. Feeney   Title:   Chief Financial Officer KSA CAPITAL
MANAGEMENT, LLC By:  

/s/ Daniel D. Khoshaba

  Name:   Daniel D. Khoshaba   Title:   Managing Member

/s/ Daniel D. Khoshaba

Daniel D. Khoshaba

[Purchase Agreement]



--------------------------------------------------------------------------------

KSA CAPITAL PARTNERS, LP By:   KSA Capital LLC, its General Partner By:  

/s/ Daniel D. Khoshaba

  Name:   Daniel D. Khoshaba   Title:   Managing Member KSA CAPITAL FUND, LTD.
By:  

/s/ Daniel D. Khoshaba

  Name:   Daniel D. Khoshaba   Title:   Director KSA CAPITAL, LLC By:  

/s/ Daniel D. Khoshaba

  Name:   Daniel D. Khoshaba   Title:   Managing Member

[Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Purchased Shares

 

Number of Shares

  

Price per Share

1,200    31.72 1,800    31.46 200    31.72 300    35.10 900    35.00 300   
34.90 6,210    34.68 300    34.95 2,000    34.90 1,800    34.98 31,735    38.45
2,900    34.05 15,843    32.69 3,400    32.99 200    33.15 1,200    30.62 1,300
   27.88 100    28.05 600    28.02 300    26.36 700    26.63 500    26.82 700   
26.81 14,068    27.00 800    27.54 15,569    27.96 8,725    27.38 16,168   
27.06 1,700    27.28 15,568    27.34 1,300    27.50 1,400    27.54 200    27.51
900    29.10 500    28.78 100    28.85 1,000    28.05

 

A-1



--------------------------------------------------------------------------------

Number of Shares

  

Price per Share

4,000    27.45 500    27.07 4,800    26.52 22,068    25.11 14,468    25.91
14,968    26.94 1,500    27.12 1,300    26.99 1,400    25.92 400    26.28 300   
25.96 16,100    24.39 26,400    23.60 3,300    24.10 18,768    23.35 3,500   
23.42 9,800    23.77 22,600    25.08 900    24.91 1,900    26.11 3,900    26.36
200    25.63 1,500    25.80 2,200    25.31 600    25.36 9,600    24.07 900   
23.12 9,400    23.93 9,200    23.91 800    24.79 10,391    24.84 19,927    24.91
6,200    25.07 900    25.95 600    27.28 2,700    28.27

 

A-2



--------------------------------------------------------------------------------

SCHEDULE B

 

Name of Seller

  

Number of Purchased Shares

Beneficially Owned by Seller

KSA CAPITAL PARTNERS, LP

   166,374

KSA CAPITAL FUND, LTD.

   234,102

 

866568-New York Server 4A - MSW

B-1



--------------------------------------------------------------------------------

EXHIBIT A

AEP Industries Inc. Agrees to Repurchase Shares from KSA Capital Management, LLC

Daniel Khoshaba Steps Down from the Board of Directors

SOUTH HACKENSACK, N.J. and NEW YORK, N.Y., August 5, 2010. AEP Industries Inc.
(Nasdaq: AEPI, the “Company”) and KSA Capital Management, LLC (“KSA Capital”)
today announced they have entered into an agreement whereby the Company will
repurchase 400,476 shares of its common stock (or approximately 6.0% of the
outstanding) from investment funds affiliated with KSA Capital in a privately
negotiated transaction at an aggregate purchase price of $10.92 million, or
approximately $27.26 per share, plus brokerage commissions. The purchase price
per share represents a discount of 4.8% to yesterday’s closing price of the
Company’s common stock.

The repurchase, which is expected to close in the next several days, will reduce
KSA Capital’s beneficial ownership of the Company’s common stock from
approximately 20.3% to approximately 15.2% (after giving effect to the share
repurchase). KSA Capital and its affiliates have agreed to continue their
existing standstill restrictions, and to not purchase additional shares of the
Company, through the Company’s 2011 Annual Meeting of Stockholders.

The Company also announced that, effective upon the purchase of KSA Capital’s
shares, Mr. Daniel Khoshaba, the managing member of KSA Capital, will resign
from the Board of Directors of the Company because he determined that his
responsibilities to the investors in KSA Capital may create a potential conflict
with his responsibilities as a director of the Company.

Brendan Barba, Chairman and Chief Executive Officer of the Company, commented,
“Over the last several months, Mr. Khoshaba has been a valuable member of AEP
Industries’ Board of Directors and we appreciate his contribution to the
Company.”

Daniel Khoshaba, the managing member of KSA Capital, commented, “KSA Capital
believes in the long term value of AEP Industries and we are excited about its
future prospects.”

The Company’s Board of Directors authorized a $6.5 million increase to its
previously-announced $10 million stock repurchase program to allow for the
repurchase of shares from KSA Capital. After giving effect to the repurchase of
KSA Capital’s shares and previous repurchases made under the stock repurchase
program, the Company will have repurchased approximately $15.7 million under the
program.

 

866568-New York Server 4A - MSW

EX A-1



--------------------------------------------------------------------------------

AEP Industries Inc. manufactures, markets, and distributes an extensive range of
plastic packaging products for the consumer, industrial and agricultural
markets. The Company has operations in the United States and Canada.

Except for historical information contained herein, statements in this release
are forward-looking statements that are made pursuant to the safe harbor
provisions of the Private Securities Litigation Reform Act of 1995.
Forward-looking statements involve known and unknown risks and uncertainties
which may cause the Company’s actual results in future periods to differ
materially from forecasted results. Those risks include, but are not limited to,
risks associated with pricing, volume, resin availability, new operating system,
cash flow guidance and market conditions, including the continuing impacts of
the U.S. recession and the global credit and financial crisis. Those and other
risks are described in the Company’s annual report on Form 10-K for the year
ended October 31, 2009 and subsequent reports filed with or furnished to the
Securities and Exchange Commission (SEC), copies of which are available from the
SEC or may be obtained from the Company. Except as required by law, the Company
assumes no obligation to update the forward-looking statements, which are made
as of the date hereof, even if new information becomes available in the future.

 

EX A-2